Claimant sustained an injury to his left eye which resulted in its complete loss of vision. His right eye was not injured in the original accident, but subsequently, due to sympathetic opthalmia, it became infected and a total loss of vision was the result. The sole question presented to us for review was whether claimant unreasonably refused to permit the removal of his left eye after the accident. The State Industrial Board has found that his refusal to submit to an operation for the enucleation of his left eye was not unreasonable. Claimant testified that his attending physician did not advise him to have it removed. There was medical testimony that this physician told claimant that his left eye would “ come pretty good ” and that he would be able to see a little out of it. There was also medical evidence that it could not be stated definitely that the removal of the left eye would have prevented the infection of the right eye. These portions of the proof, together with other facts in the record, amply sustain the finding of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.